DETAILED ACTION
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
The amendments filed 3/08/2021 have been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 11, 13, 15, 17 and 19-20 are MAINTAINED rejected under 35 U.S.C. 112(a) because the specification, while being enabling for a method of controlling mosquitos comprising administering 3-fluoropropane-1,2-diol in combination with citrate-phosphate-dextrose plus adenine (CDPDA) to a population of mosquitos, is not considered enabled for controlling pests as claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The standard for determining whether the Specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  As recognized by the court in In re Wands, 858 F.2d 731 (Fed. Cir. 1988), that is still the standard to be applied, determined by consideration of the Wands factors (MPEP 2164.01(A)); namely, nature of the invention, breadth of the claims, guidance of the specification, 
Nature of the Invention and Scope/Breadth of the Claims:  The instant claims are directed to methods of insect or bacterial control comprising feeding a population of insects or treating bacteria with a composition comprising one or more active agents, and one or more attractants or nutrients, wherein numerous active agents, attractants and nutrients are further recited by the claims.  
As disclosed by Applicant, “[a]lthough pesticides have many uses and substantial benefits, pesticides are potentially toxic to humans, animals and other species.  Some pesticides have been reported to cause cancer, endocrine disorders, obesity and diabetes, disorders in the nervous system, infertility and sterility, brain damages, birth defects, organ failure, allergies…” and so on, and “extended or repeated use of pesticides may result in resistance to the pesticides” (Specification, Paragraph 0003).   As such, any method of insect control comprising exposing a population of insects to one or more active agent(s) and one or more attractants/nutrients would be considered to be highly complex.  In the instant case, that complexity is exacerbated by the broadness of the claims.  Specifically, the claims embrace the treatment of any insect and/or bacteria; the active agent(s) to be administered included dozens of generic and specific agents that can be administered alone or in in countless combinations; and the attractants and/or nutrients are largely undefined. 
The State of the Prior Art and Level of Predictability in the Art: Developing new pesticides is an extremely complex process associated with little likelihood of success.  As discussed by Guenther (“What’s it take to produce new pesticides” January 5, 2016 (available https://www.grainews.ca/news/whats-it-take-to-produce-new-pesticides/); of record), “it typically takes at least 10 years from idea generation to market launch… thousands of compounds [are screened] each year” and “[o]nly about 10 to 20 per cent of these compounds make it past the growth chambers” (Page 1).  As further taught by Guenther “[i]f you start with several thousand potential new actives, only a few might make it to market” (Page 2).  Not surprisingly, the instant Specification demonstrates the unpredictability of pesticides (compare efficacy of ingested 1% FOH with sucrose in CDPA (93% killing) (Page 16, Table 1) or 0.1% FOH with sucrose in CDPA (44% killing) (Page 15, Paragraph 0046, Example 2) with 0.5% 2,2-dimethyl-1,3-propanediol (10% killing) (Page 19, Table 5) in mosquitos).  Furthermore, the choice of attractant/nutrient influenced the efficacy of FOH (compare efficacy of ingested 0.1% FOH with sucrose in CDPA (46-64% killing) (Page 17, Table 2) with 0.1% FOH with sucrose and corn syrup in CDPA (22-30% killing (Page 18, Table 2)).
The Amount of Direction Provided by the Inventor / Existence of Working Examples:  The instant disclosure is limited.  At the outset, the only tested insect was mosquito in which the actives all were combined with 10% sugar in CPDA.  However, while approximately 20 different actives were evaluated, many provided little killing.  FOH was additionally showed activity against MRSA and E. coli (Page 23, Table 7).
Amount of Experimentation Necessary: In view of all of the foregoing, at the time the invention was made, it would have required undue experimentation to practice the entire scope of the invention as claimed.  As discussed above, any method of pest control comprising exposing a population of pests to one or more active agent(s) and one or more attractants/nutrients would be considered to be highly complex and unpredictable.  Indeed, as discussed by Guenther, in determining whether an herbicide might work, one must undertake “field-scale trials with 
Based on all of the foregoing, it would require undue experimentation to determine which actives (alone or in combination) could be utilized to control insects and bacteria as embraced by the claims.  One would have to carry out countless trials, exposing each of the numerous agents (and the infinite combinations thereof) against each of the millions of potential insects and bacteria, with little expectation of success.
To overcome this rejection, Applicant should narrow the scope of the claims such that they bear a reasonable correlation with the disclosure.
Response to Arguments
Applicant’s arguments, filed 7/09/2009, have been fully considered.  Applicant first argues that “[t]he test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue” (Applicant Arguments, Page 5).  As such, Applicant asserts that “experiments with other insects similar to mosquito and all the combinations of active agents, and attractants or nutrients are not necessary” because “[t]he representative examples provided in the present application provide sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention” (Applicant Arguments, Page 5).
It is not disputed that one of ordinary skill in the art could – based on the representative examples and with experimentation – make and use the full scope of the claimed invention.  Of course, as Applicant acknowledges, “[t]he test of enablement is not whether any experimentation undue”.  And, it is MAINTAINED that the representative examples provided in the present application (in further consideration of the other Wand’s factors including the high unpredictability in the art and low likelihood of success), do not enable one skilled in the pertinent art to make and use the full scope of the claimed invention (which, as discussed above, embraces the treatment of any insect and/or bacteria by administering compositions comprising countless combinations of one or more active agents and attractants and/or nutrients) without undue experimentation.  It would be impossible to determine which of the countless possible combinations would be effective in the treatment of any of the millions of possible insects and bacteria without undue experimentation.
Conclusion
No new ground(s) of rejection are presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611